PER CURIAM.
Plaintiff broker appeals from an order assessing attorney’s fees against the broker pursuant to section 57.105, Florida Statutes (1985), after the entry of a summary judgment in favor of defendant in the broker’s suit for a commission. We agree with appellant that it was improper to award attorney’s fees in this case. See Whitten v. Progressive Casualty Insurance Co., 410 So.2d 501 (Fla.1982); Keyes Company v. Friedes, 497 So.2d 916 (Fla. 3d DCA 1986).
Reversed.
DANAHY, C.J., LEHAN, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.